U give me a ca
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 01/10/2020. 
Claims 1-18 have been examined and are pending herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2015/0312622, in view of Kim (US 2016/0165570), in further view of Fontaine (US 2017/0245133).

Regarding claims 1, 9, 16, and 18:
Candelore discloses:
a communicator (Fig. 1, [0008]); 
a memory storing one or more instructions (Fig. 1, [0008]); and 
a processor configured to control the electronic apparatus by executing the one or more instructions, wherein the processor executing the one or more instructions is configured to (Fig. 1, [0008]): 
collect peripheral device information of a peripheral device based on a message received from the peripheral device, by using a first device discovery protocol ([0011] The physical location tag in the first and/or second device may also be set by the detection of a location beacon delivered using a Bluetooth low energy (BLE) signal. The at least one BLE signal may in some embodiments be at least one iBeacon signal, [0035] signals transmitted by the beacon 35 may contain data pertaining to the location (e.g. a room of a structure) in which the beacon 35 is disposed in accordance and a second device discovery protocol ([0036] UPnP uses the Simple Service Discovery Protocol (SSDP) to allow devices to discover applications and devices in the local network. To learn more about a particular device, the device's description is retrieved. The UPnP Device Description Document includes information such as manufacturer name, model name and number, and serial number. It is to be understood that the Device Description Document may have a proposed additional information tag for physical location).
Candelore does not explicitly teach: 
transmit the peripheral device information to a server through the communicator; and receive a home network device list of the electronic apparatus indicating whether the peripheral device is connected to a home network to which the electronic apparatus is connected from the server through the communicator, the home network device list being generated by the server based on the peripheral device information.  
Kim discloses:
transmit the peripheral device information to a server through the communicator ([0027] The network of location devices and the client device of the user may be in communication with a network server. The network of location devices may report the location of the object to the network server. The network server may then report the location of the object to the client device of the user).
Fontaine discloses:
receive a home network device list of the electronic apparatus indicating whether the peripheral device is connected to a home network to which the electronic apparatus is connected from the server through the communicator, the home network device list being generated by the server based on the peripheral device information ([0009, 0115, 0126, 0152]).   
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Candelore, to include the teachings of Kim and Fontaine, for the purpose of accurately determining location of a device (Kim [101]), and for the purpose of detecting the presence in a service area of the local area network of another device playing a role of master in relation to the peripheral device (Fontaine [0030]).

Regarding claims 2 and 10:
Candelore-Kim-Fontaine disclose:
the home network device list is generated by the server to include the peripheral device based on first gateway information of the peripheral device that is the same as second gateway information of the electronic apparatus, according to a comparison of the second gateway information of the electronic apparatus and the first gateway information of the peripheral device included in the peripheral device information (Fontaine [0152-0156]; Kim [0114]).  

Regarding claims 3 and 11:
 	Candelore-Kim-Fontaine disclose:
 	the processor executing the one or more instructions is further configured to transmit the peripheral device information to the server through the communicator based on a preset period (Fontaine [0126]).  

Regarding claims 4 and 12:
Candelore-Kim-Fontaine disclose:
transmit, to the server through the communicator, gateway information of the home network to which the electronic apparatus is connected (Fontaine – Fig. 2a, []0029, 0033).  

Regarding claims 5 and 13:
Candelore-Kim-Fontaine disclose:
wherein the processor executing the one or more instructions is further configured to control a display to display the home network device list (Candelore - Fig. 5, 124 – group or listing of devices).  

Regarding claims 6 and 14:
Candelore-Kim-Fontaine disclose:
wherein the message received from the peripheral device includes identification information of the peripheral device (Candelore [0036] UPnP uses the Simple Service Discovery Protocol (SSDP) to allow devices to discover applications and devices in the local network.  To learn more about a particular device, the device's description is retrieved. The UPnP Device Description Document includes information such as manufacturer name, model name and number, and serial number; Fig. 5, 126- individual devices on the list).  

Regarding claims 7 and 15:
Candelore-Kim-Fontaine disclose:
wherein the message received from the peripheral device includes connection information of the peripheral device, and wherein the connection information of the peripheral device includes at least one of Medium Access Control (MAC) address information of the peripheral device and gateway information of a network to which the peripheral device is connected (Kim [0114]; Fontaine [0065]).  

Regarding claim 8:
Candelore-Kim-Fontaine disclose:
wherein the first device discovery protocol is a Bluetooth Low Energy (BLE) communication protocol (Candelore [0011, 0035] Bluetoothe technology), and wherein the second device discovery protocol is a Simple Service Discovery Protocol (SSDP) discovery protocol (Candelore [0036] UPnP uses the Simple Service Discovery Protocol (SSDP) to allow devices to discover applications and devices in the local network.).  

Regarding claims 17:
Candelore-Kim-Fontaine disclose:
	transmitting, in response to a request signal of the home network device included in the home network device list, the home network device list to the home network device (Fontaine [0152, 0157]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200100162 A1, Systems And Methods For Managing Network Devices to Sallas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421